Order entered September 3, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00559-CV

          IN THE INTEREST OF P.M.B. AND P.M.B., CHILDREN

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-51950-2013

                                    ORDER

      By letter dated August 31, 2020, appellant informed the Court that she

requested the reporter’s record on August 28, 2020. Accordingly, the reporter’s

record shall be filed by September 27, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE